Citation Nr: 18100065
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 13-06 546A
DATE:				
ISSUES DECIDED:	2	ISSUES REMANDED:	0
 
ORDER
Entitlement to a disability rating in excess of 30 percent for a left knee disability and entitlement to revision of the effective date of compensation for a left knee disability on the basis of clear and unmistakable error (CUE) are denied.  
FINDINGS OF FACT
1. Throughout the period on appeal, the Veterans total left knee replacement manifested in residuals, including pain and range of motion, at worst, from 0 to 95 degrees, which did not rise to the level of severe painful motion or weakness.
2. No claim for service connection for a left knee disability is of record prior to June 19, 2002; the Agency of Original Jurisdiction (AOJ) did not commit CUE in assigning the effective date for compensation for a left knee disability in the August 2004 rating decision.
CONCLUSIONS OF LAW
1. The criteria for a disability rating in excess of 30 percent for a left knee disability have not been satisfied.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5257, 5260, 5261 (2017).
2. The criteria for entitlement to revision of the effective date of compensation for a left knee disability on the basis of CUE have not been satisfied.  38 U.S.C. §§ 1131, 5107, 5110 (2012); 38 C.F.R. §§ 3.104, 3.105(a), 3.303, 3.400 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran served on active duty from August 1975 to September 1975 and from January 1980 to April 1980.
In January 2017, the Veteran testified at a Board of Veterans Appeals (Board) videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  These matters were remanded in April 2015 and June 2017.
Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
The Board has thoroughly reviewed all of the evidence in the Veterans claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt will be resolved in the Veterans favor.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
1.  Entitlement to a disability rating in excess of 30 percent for a left knee disability 
Disability ratings are determined by applying the criteria set forth in the Department of Veterans Affairs (VA) Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2017); where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2017); and, evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the persons ordinary activity, 38 C.F.R. § 4.10 (2017).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal exertion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017).  In that regard, painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1 (2011).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).
The Veterans left knee disability is currently assigned a 30 percent disability rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055.  Diagnostic Code 5055 applies following total knee replacement, and provides that intermediate degrees of residual weakness, pain, or limitation of motion are to be rated by analogy under Diagnostic Codes 5256, 5261, or 5262, with a minimum rating of 30 percent.  A 60 percent rating may be assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Id.
Separate ratings can be assigned for knee disabilities when none of the symptomatology overlaps and the separate rating is based on additional disabling symptomatology; this includes separate ratings based on limitation of flexion (Diagnostic Code 5260), limitation of extension (Diagnostic Code 5261), lateral instability or recurrent subluxation (Diagnostic Code 5257), and meniscal conditions (Diagnostic Codes 5258, 5259).  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,603 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (1998); VAOPGCPREC 9-2004; 69 Fed. Reg. 59,988 (2004); Lyles v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 1704 (Nov. 29, 2017).  
The normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2017).  Limitation of flexion warrants 10, 20, and 30 percent ratings when limitation is to 45 degrees, 30 degrees, and 15 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension warrants 10, 20, 30, 40, and 50 percent ratings when limitation is to 10 degrees, 15 degrees, 20 degrees, 30 degrees, and 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  A 10 percent rating can also be assigned for the knee joint if there is painful motion without compensable limitation of motion.  38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003 (2017); see also Burton, 25 Vet. App. 1.  When a veteran has undergone a total knee replacement, ratings under the limitation of motion Diagnostic Codes may only be assigned if such ratings, alone or in combination, would exceed the applicable rating under Diagnostic Code 5055.  As Diagnostic Code 5055 specifically indicates that ratings should be assigned under the limitation of motion Diagnostic Codes or assigned a minimum rating of 30 percent or a rating of 60 percent with severe residuals, the Board finds assignment of limitation of motion ratings in addition to a rating under Diagnostic Code 5055 would constitute impermissible pyramiding.  
However, as recurrent subluxation and instability are not specifically noted in Diagnostic Code 5055, an additional 10, 20, or 30 percent rating may be warranted for such impairment which is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Ratings can also be assigned when the knee disability affects the meniscus, or for impairment of the tibia or fibula, genu recurvatum, or ankylosis of the knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263.  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Ankylosis is also defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  DORLANDS ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed. 2003).  As the evidence does not reflect that the Veteran suffered from these conditions during the period on appeal, these Diagnostic Codes are not for consideration or application.  
Range of motion testing was performed during VA examinations in October 2010 and June 2016, and was at worst 95 degrees of flexion and 0 degrees of extension.  At the examinations, the Veteran was asked about pain, flare-ups, and functional limitations, and relevant testing was performed by the examiner, to include testing for pain and testing to reveal any additional functional limitations in certain circumstances, such as after repetitive use.  The report does not suggest that the specific findings on examination, in terms of range of motion, would change to the degree required for a higher rating during a flare-up, after repetitive use, due to pain, or with weight bearing, nor does any other evidence of record to include the Veterans lay statements.  While the Veteran has essentially stated that he has reduced motion in his knee, he has not described a range of motion less than that found on examination.  In this regard, during the June 2016 examination he did report flare-ups but described the flare-ups as consisting of increased pain and a throbbing or burning sensation.  The Veterans statements do not show the requisite limitation of motion necessary for a higher or separate rating.  Treatment records do not show greater limitation of motion than the examination findings.  Given the above, a higher or separate rating is not warranted based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5260, 5261.  In that regard, as the Veteran would not have a compensable disability rating under the limitation of motion Diagnostic Codes other than the minimum rating for painful motion, it is more favorable for him to retain the currently assigned 30 percent minimum disability rating under Diagnostic Code 5055.
Furthermore, the Board cannot find that chronic residuals consisting of severe painful motion or weakness in the affected extremity are present such that a disability rating of 60 percent under Diagnostic Code 5055 is warranted.  In that regard, while the Veteran did experience pain in the left knee, his range of motion was not limited to compensable levels nor was there any competent evidence of severe weakness.  At the 2010 examination there was moderate left knee weakness and at the 2016 examination left knee strength was normal.  
Finally, the Veteran has reported experiencing instability of his knee, including buckling or locking; however, the only joint stability testing of record was at the VA examinations and showed no instability.  While the Veteran may experience a feeling that his knee may give way or is unstable, the medical findings regarding instability, dislocation, and subluxation are more probative as to the actual presence of these conditions.  Notably, there are specific medical tests that are designed to reveal instability and laxity of the joints.  These tests were administered by the medical professionals in this case and revealed no instability or laxity.  Hence, the evidence is against a separate rating for the knee under Diagnostic Code 5257.  38 C.F.R. § 4.71a.  
Accordingly, the Board finds that disability ratings in excess of 30 percent cannot be granted for the Veterans left knee disability.  

 
2. Entitlement to revision of the effective date of compensation for a left knee disability on the basis of CUE
The Board notes that there is no ability for a veteran to file a freestanding claim for an earlier effective date for the award of service connection; should a veteran wish to contest the effective date assigned, he or she must file a notice of disagreement within the applicable time period following the initial grant of service connection.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  The Veteran did not file a notice of disagreement in this case.  As such, the only route by which the Veteran may contest the effective date assigned is through a claim for revision of the rating decision granting service connection based upon CUE.  Id.
Under the provisions of 38 C.F.R. § 3.105(a) (2017), previous determinations that are final and binding will be accepted as correct in the absence of CUE.  However, where evidence establishes such error, the prior rating decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision. 38 C.F.R. § 3.105(a).
The United States Court of Appeals for Veterans Claims has propounded a three-prong test to determine whether CUE is present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc). 
The Veteran was awarded service connection for his left knee disability effective June 19, 2002, the date his claim for service connection was received by VA.  He essentially asserts that the Agency of Original Jurisdiction (AOJ) committed CUE in the August 2004 rating decision granting service connection by failing to assign an earlier effective date for the grant of service connection.  In that regard, the Veteran contends that either he or his private physician submitted a service connection claim to VA soon after his discharge in April 1980, and that, at that time, VA either denied service connection or told the Veteran or his physician that he did not have a claim.  He asserts that he should be awarded an effective date stemming from that claim. 
Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increased rating will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C. § 5110; 38 C.F.R. § 3.400.  A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C. § 5101(a) (2012); 38 C.F.R. § 3.151 (2015).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015).  For purposes of this appeal, any communication or action indicating an intent to apply for one or more benefits administered by VA may be considered an informal claim.  See 38 C.F.R. § 3.155(a) (2015).  The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992); see also Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).
Upon review, the Board does not find that the AOJ committed no error, clear and unmistakable or otherwise, in the assignment of the effective date for the award of service connection for a left knee disability.  In that regard, the Board finds no evidence in the record other than the Veterans current statements that any claim or filing which could be construed as a claim was received at any point prior to June 19, 2002, to include under the circumstances described by the Veteran.  In addition to the fact that there is no claim in the record, the Board knows of no mechanism by which the Veterans private physician could have filed a claim and communicated with VA on the Veterans behalf to determine that such a claim could not be granted.  Accordingly, there is no evidence of an undebatable error which, had it not been made, would have manifestly changed the outcome at the time it was made; as such, the three-prong test cannot be satisfied.  See Damrel, 6 Vet. App. at 245.
In the absence of evidence that CUE was committed, the Board finds that revision of the effective date of compensation for the Veterans left knee disability is not warranted.  
 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	M. D. Bruce, Associate Counsel 

